Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated June 16, 2022.
Claims 1-18 and 20-21 are pending.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  claim 10 depends from “claim 0” where this should be “claim 9” to be consistent with prior claim sets and claim 15 depends from “claim 0” where this should be “claim 11” to be consistent with prior claim sets.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 15-18, and 20 are rejected under 35 U.S.C. 102a1/aw as being anticipated by Yamane (US 2013/0304116).
Regarding Claim 11, Yamane discloses:
A device configured to attach to a port of an endoscope, the device comprising:
a biopsy cap (132); and
a base (131) defining an aperture therethrough in fluid communication with a port of an endoscope (the base includes an opening at the proximal end aligned with the seal aperture for tool insert as seen in Figs. 11-12), wherein at least two extensions (161) extend distally from the base and are configured to engage the port of the endoscope (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20); and
a recess disposed about the base configured to engage the biopsy cap (162 is a flange with a recessed portion for receiving 142, see Fig. 11 for example showing 142 engaging with the recessed portion of base 131).

Regarding Claim 12, Yamane further discloses wherein the recess is an external annular recess (Fig. 9 shows that 162 forms the recessed portion and extends around 131 at the proximal end in an annular manner).

Regarding Claim 13, Yamane further discloses wherein a proximal end of the base has a slope towards the aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle (162b has a slope that increases to 90⁰ at the opening).

Regarding Claim 15, Yamane further discloses wherein the at least two extensions extend distally out of the base to engage the port of the endoscope (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20).

Regarding Claim 16, Yamane further discloses a ridge (161a) about the aperture configured to compressively seal against the port (see Paragraph 0069 discussing the engagement of surface 161a with the port 20 via 97a by means of a pressing portion 188; the ridge 161a is pressed into 97a).

Regarding Claim 17, Yamane discloses:
A seal system, comprising:
an endoscope (shown in Fig. 1 as 10) having a working channel (16) and a port (20) at a proximal end of the working channel (shown in Fig. 1);
a base (131) disposed about the port (shown in Fig. 11, for example), the base having a base aperture therethrough (base 131 has an opening extending from the proximal to the distal end, see Fig. 12, for example, showing the tool inserted into and through the base); and
a biopsy cap (132) having a cap aperture therethrough (cap 132 has a central opening as seen in Fig. 11, for example), and a securing member (portion of 132 including 142) at an end of the biopsy cap, the securing member disposed about the base such that the cap aperture is in fluid communication with the base aperture and the port (as seen in Figs. 11-12, the securing member engages with the base such that the cap, base, and port are aligned to allow for tool insertion); 
wherein at least two extensions (161) extend distally from the base and beyond the securing member to engage the port (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20).

Regarding Claim 18, Yamane further discloses a medical instrument (14) extending through the cap aperture, the base aperture, and the port (see Fig. 12 showing the entry of the tool into the cap aperture and the base aperture; the port 20 is next so that the tool may extend through the scope 10 and out the treatment tool outlet 15 at the distal end).

Regarding Claim 20, Yamane further discloses a seal member (140) disposed within an inner chamber of the biopsy cap (internal portion of cap 132), the seal member having a seal aperture (141) in fluid communication with the cap aperture (the seal is aligned with the proximal opening to allow for tool insertion, see Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2013/0304116) in view of Kaye (US 2012/0004507).
Regarding Claim 1, Yamane discloses:
A seal assembly, comprising:
a biopsy cap (132) having an inner chamber therein (the open area between the distalmost and proximalmost portions as seen in Fig. 11, for example), a cap aperture at a first end in fluid communication with the inner chamber (opening at the proximal end as seen in Fig. 11, which is aligned with and leads into the chamber), and a securing member (portion of 132 including 142) at a second end (shown in Fig. 11, for example);
a seal member (141) disposed within the inner chamber, the seal member having a seal aperture (140) in fluid communication with the cap aperture (the seal is aligned with the proximal opening to allow for tool insertion, see Fig. 12); and
a base (131) disposed within the securing member (131 is within the portion of 132 as secured by 142 as seen in Fig. 11), the base having a base aperture therethrough in fluid communication with the seal apertures (the base includes an opening at the proximal end aligned with the seal aperture for tool insert as seen in Figs. 11-12); 
wherein the securing member and base are configured to be frictionally secured together (see Figs. 10-12 showing the securing member including 142 contacting and engaging with 162 of 131 to secure the cap to the base).
Yamane does not explicitly disclose a plurality of seal members (only one is disclosed).  
Kaye teaches using multiple seals in a chamber for improving the seal while allowing for instruments of different sizes (see Fig. 15 showing the seals with aligned apertures).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane’s device to include Kaye’s plurality of seals.  Such a modification improves the device’s ability to form a seal and allows for instruments of different sizes to be used.

Regarding Claim 2, Yamane as modified further discloses wherein the base further comprises a recess configured to engage the securing member (Yamane – 162 is a flange with a recessed portion for receiving 142, see Fig. 11 for example showing 142 engaging with the recessed portion of base 131).

Regarding Claim 3, Yamane as modified further discloses wherein the recess is an external annular recess (Yamane – Fig. 9 shows that 162 forms the recessed portion and extends around 131 at the proximal end in an annular manner).

Regarding Claim 4, Yamane as modified further discloses wherein a proximal end of the base has a slope towards the base aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle (Yamane – 162b has a slope that increases to 90⁰ at the opening).

Regarding Claim 6, Yamane as modified further discloses wherein the base further comprises at least two extensions (Yamane – 161) that extend distally from the base and are configured to engage a port of an endoscope (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20).

Regarding Claim 7, Yamane as modified further discloses wherein each of the apertures of the plurality of seal members are axially aligned with each other, the base aperture, and the cap aperture (when combined, the seals in Kaye and the apertures of Yamane and Kaye are aligned to allow for entry of an instruments through the seal assembly; see, for example, the tool insertion in Yamane Fig. 12).

Regarding Claim 21, Yamane as modified further discloses wherein the at least two extensions extend distally out of the base to engage the port (see Fig. 11 showing the extensions 161 extending out of base 131 to engage port 20).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2013/0304116) and Kaye (US 2012/0004507), as applied to claim 1 above, and further in view of Hasson et al. (US 5,743,884).
Yamane and Kaye disclose the invention substantially as claimed as stated above.
Regarding Claims 8-10, they do not explicitly disclose wherein at least one of the plurality of seal members comprises a plurality of surfaces extending radially about the seal aperture in a helical pattern; wherein at least one of the plurality of seal members comprises a plurality of projections extending radially inward towards the seal aperture, wherein the plurality of projections are angularly offset layers; and wherein the plurality of projections define the seal aperture at the center of the seal member such that the seal aperture extends axially through the seal member. Hasson teaches different seal configurations where one is a helical pattern (see Fig. 14) and another includes offset layers (see Fig. 17). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane and Kaye’s device to include Hasson’s seal configurations. Such a modification simply substitutes one known seal configuration for another to yield predictable results. These known configurations help reinforce the various layers by providing support for adjacent layers.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the claimed angles of the proximal end of the base.  In Yamane, the proximal end of the base transitions from what appears to be about a 45⁰ angle to a 90⁰ where there is no reason to either change the first angle to two angles or the second angle to something with less slope.  For at least these reasons, the claims would be allowable if rewritten in independent form.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 17, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795